Exhibit 10.3

Execution Version

GUARANTY

GUARANTY, dated as of July 31, 2020, by EXANTAS CAPITAL CORP., a Maryland
corporation (the “Guarantor”), and each of Exantas Real Estate Funding 2018-RS06
Investor, LLC (“RS06”), Exantas Real Estate Funding 2019-RS07 Investor, LLC
(“RS07”), Exantas Real Estate Funding 2020-RS08 Investor, LLC (“RS08” and
together with RS06 and RS07, collectively, the “Applicable Subsidiaries” and
each, an “Applicable Subsidiary”), in favor of the Secured Parties under, and as
defined in, the Loan and Servicing Agreement referred to below (together with
the Guarantor and the Applicable Subsidiaries, the “Parties” and each, a
“Party”).

The Guarantor owns, directly and indirectly, all of the equity interests of RCC
REAL ESTATE SPE HOLDINGS LLC, Delaware limited liability company (“Holdings”),
RCC REAL ESTATE SPE 9 LLC, Delaware limited liability company (the “Borrower”),
and each of the Applicable Subsidiaries.

The Borrower is indebted to the Secured Parties pursuant to the Loan and
Servicing Agreement dated as of the date hereof (as amended, restated,
supplemented, replaced or otherwise modified, the “Loan and Servicing
Agreement”), among Holdings, the Borrower, the lenders party thereto, Wells
Fargo Bank, National Association, as administrative agent, Massachusetts Mutual
Life Insurance Company, as facility servicer, ACRES Capital Servicing LLC, as
portfolio asset servicer, and Wells Fargo Bank, National Association, as
collateral custodian. It is a condition under the Loan and Servicing Agreement
that the Guarantor and the Applicable Subsidiaries have executed and delivered
this Guaranty. The Guarantor will obtain substantial direct and indirect
benefits from the extensions of credit made by the lenders under the Loan and
Servicing Agreement.

Accordingly, the Parties agree as follows:

SECTION 1. INTERPRETATION:

Capitalized terms used in this Guaranty and not otherwise defined have the
meanings set forth for such terms in the Loan and Servicing Agreement. As used
in this Guaranty, the plural includes the singular and the singular includes the
plural. All pronouns and any variations thereof refer to masculine, feminine,
neuter, singular or plural as the identity of the Person or Persons may require.
As used in this Guaranty, “include,” “includes” and “including” have the
inclusive meaning of “including without limitation.” Section and other headings
are for reference only, and do not affect the interpretation or meaning of any
provision of this Guaranty.

SECTION 2. GUARANTY:

2.1 Guarantee. The Guarantor hereby, irrevocably and unconditionally, guarantees
to the Secured Parties the payment of the Guaranteed Obligations as and when
such Guaranteed Obligations are due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. “Guaranteed Obligations” means the
(a) the full amount of the Obligations then due and payable, and whether for
principal, interest, reimbursement obligations, fees, expenses or otherwise, and
interest accruing thereon following the commencement of any bankruptcy,
insolvency, reorganization, receivership or similar proceeding under any state
or federal bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally (each, an “Insolvency Proceeding”) by or against a
Loan Party at the applicable rate specified for the advances in the Loan and
Servicing Agreement, whether or not such interest is allowed as a claim in such
Insolvency Proceeding and (b) all losses, fees, costs and expenses (including,
all court costs and reasonable attorneys’ and paralegals’ fees, costs and
expenses) paid or incurred by the



--------------------------------------------------------------------------------

Secured Parties in (i) endeavoring to collect all or any part of the Obligations
from, or in prosecuting any action against, a Loan Party relating to the Loan
and Servicing Agreement, the other Transaction Documents or the transactions
contemplated thereby, (ii) taking any action with respect to any collateral
securing the Obligations or the Guarantor’s obligations and (iii) preserving,
protecting or defending the enforceability of, or enforcing, this Guaranty or
the Secured Parties’ rights or remedies under this Guaranty or applicable law,
together with interest on such losses, fees, costs and expenses from the date of
demand under this Agreement until paid in full at the applicable rate specified
for the advances in the Loan and Servicing Agreement.

2.2 Nature of Guarantee. The guarantee hereunder is a guarantee of payment and
not of collection. The Guarantor expressly waives any requirement that the
Secured Parties exhaust any right, remedy or power or proceed against the Loan
Parties under the Transaction Documents or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
guarantee hereunder is a continuing guarantee and applies to all Guaranteed
Obligations whenever arising. The guarantee hereunder is absolute and
unconditional, irrespective of the value, genuineness or enforceability of the
obligations of the Loan Parties under the Loan and Servicing Agreement or any
other agreement, instrument or other document executed or delivered in
connection therewith, any substitution, release or exchange of any other
guarantee of, or security for, any of the Guaranteed Obligations or to the
fullest extent permitted by applicable law, any other circumstance that might
otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety.

2.3 Guarantee Irrevocable. The Guarantor may not revoke this Guaranty and this
Guaranty continues to be effective with respect to any Guaranteed Obligations
arising or created after any attempted revocation by the Guarantor.

2.4 Limitation on Guarantee. In any Insolvency Proceeding or any action or
proceeding involving any corporate or other organizational law, if the
Guarantor’s obligations hereunder would, taking into account any of the
Guarantor’s rights to contribution, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability hereunder, then notwithstanding any other
provision hereof to the contrary, the amount of such liability is automatically
limited and reduced, without any further action by the Guarantor, the Secured
Parties or any other Person, to the highest amount that is valid and enforceable
and not subordinated to the claims of other creditors as determined in such
action or proceeding.

2.5 Reinstatement of Guaranteed Obligations. If at any time payment of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Guaranteed Obligations, whether as a “voidable preference,”
“fraudulent conveyance” or otherwise, all as though such payment or performance
had not been made, then this Guaranty is reinstated and the Guaranteed
Obligations are deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

2



--------------------------------------------------------------------------------

SECTION 3. WAIVERS:

3.1 Guarantee Absolute. Without limiting the generality of any other provision
of this Guaranty, the Guarantor’s obligations hereunder are not released,
diminished, impaired, reduced or adversely affected by any of the following:

 

  (A)

the unenforceability of all or any part of the Guaranteed Obligations or any
agreement, instrument or other document executed or delivered in connection with
the Guaranteed Obligations for any reason whatsoever;

 

  (B)

any performance or nonperformance of any of the agreements or covenants of the
Transaction Documents or any extension of the time for performance of, or the
waiver of compliance with, any of the Guaranteed Obligations at any time or from
time to time;

 

  (C)

any acceleration of the maturity of any of the Guaranteed Obligations;

 

  (D)

any renewal, extension, increase, amendment or other modification of any of the
Guaranteed Obligations in any respect, any waiver, forbearance, indulgence or
compromise of any right under the Loan and Servicing Agreement or any other
Transaction Document or any assignment, transfer or other disposition of all or
part of the Secured Parties’ interests under the Transaction Documents;

 

  (E)

the taking or accepting of any other security, collateral or guarantee, or other
assurance of payment, for all or any part of the Guaranteed Obligations;

 

  (F)

any full or partial release of a Loan Party any other guarantor of the
Guaranteed Obligations or any release, exchange or other disposition, in whole
or in part, of any security for any of the Guaranteed Obligations;

 

  (G)

any lien or security interest granted to, or in favor of, the Secured Parties as
security for any of the Guaranteed Obligations being unperfected;

 

  (H)

any failure or delay of the Secured Parties to exercise any of its rights or
remedies under the Transaction Documents or applicable law or with respect to
any other guarantee of, or security for, any of the Guaranteed Obligations;

 

  (I)

any Insolvency Proceeding of a Loan Party, the Guarantor or any other guarantor
of the Guaranteed Obligations;

 

  (J)

any dissolution of a Loan Party, the Guarantor or any other guarantor of the
Guaranteed Obligations, any sale, lease, transfer or other disposition of any or
all of such Person’s assets or any reorganization, merger or consolidation of
any such Person;

 

  (K)

any failure of the Secured Parties to notify the Guarantor of any of the
foregoing; or

 

  (L)

any other action taken or omitted to be taken with respect to the Transaction
Documents, the Guaranteed Obligations or the security and collateral therefor,
whether such action or omission prejudices the Guarantor or increases the
likelihood that the Guarantor will be required to pay the Guaranteed Obligations
pursuant to the terms hereof.

3.2 Waivers. The Guarantor hereby waives:

 

  (A)

diligence, presentment, demand of payment, notice of dishonor and protest;

 

3



--------------------------------------------------------------------------------

  (B)

all rights of subrogation, reimbursement, indemnification and contribution and
any other rights and defenses that are or may become available to the Guarantor
or other surety by reason of Applicable Law;

 

  (C)

any rights or defenses the Guarantor or other surety may have in respect of its
obligations as a guarantor or other surety by reason of any election of remedies
by the Secured Parties; and

 

  (D)

any common law, equitable, statutory or other rights (including rights to
notice) that the Guarantor might otherwise have as a result of or in connection
with any of the circumstances described in Section 3.1.

3.3 Subrogation. So long as this Guaranty is in effect, the Guarantor shall not
exercise any right or remedy arising by reason of its performance of its
guarantee, whether by subrogation, reimbursement, indemnification, contribution
or otherwise, against a Loan Party or any other guarantor of the Guaranteed
Obligations or any security therefor.

SECTION 4. REPRESENTATIONS:

The Guarantor makes the following representations to the Secured Parties, which
representations survive the execution and delivery of this Guaranty:

 

  (A)

the execution and delivery of this Guaranty and the performance of its
obligations hereunder (a) are within the Guarantor’s organizational power and
authority, (b) have been authorized by all necessary organizational action by
the Guarantor and (c) do not require the consent or approval of any other Person
other than any consent or approval that has been obtained;

 

  (B)

the written information with respect to the Specified CLO Assets that is
provided to the Initial Lender is true and correct as of the date so provided;

 

  (C)

the Guarantor and its subsidiaries, taken as a whole, are “solvent” within the
meaning give that term and similar terms under applicable laws relating to
fraudulent transfers or conveyances;

 

  (D)

the Guarantor has received, or will receive, direct or indirect substantial
benefits from the extensions of credit made by the lenders under the Loan and
Servicing Agreement and the making of this Guaranty with respect to the
Guaranteed Obligations; and

 

  (E)

neither a Secured Party nor any other Person has made any representation,
warranty or statement to such Person to induce such Person to execute this
Guaranty.

Each Applicable Subsidiary makes, severally, the following representations to
the Secured Parties, which representations survive the execution and delivery of
this Guaranty:

 

  (A)

the execution and delivery of this Guaranty and the performance of its
obligations hereunder (a) are within such Applicable Subsidiary’s organizational
power and authority, (b) have been authorized by all necessary organizational
action by such Applicable Subsidiary and (c) do not require the consent or
approval of any other Person other than any consent or approval that has been
obtained;

 

4



--------------------------------------------------------------------------------

  (B)

the written information with respect to the Specified CLO Assets that is
provided to the Initial Lender by such Applicable Subsidiary is true and correct
as of the date so provided; and

 

  (C)

neither a Secured Party nor any other Person has made any representation,
warranty or statement to such Applicable Subsidiary to induce such Applicable
Subsidiary to execute this Guaranty.

SECTION 5. COVENANTS:

5.1 Indebtedness. Nether the Guarantor nor any Applicable Subsidiary shall
create, incur, assume or suffer to exist any indebtedness for borrowed money or
for the deferred purchase price of property or services (other than accounts
payable incurred in the ordinary course of business and payable in accordance
with customary trade practices) or that is evidenced by a note, bond, debenture
or similar instrument or other evidence of indebtedness customary for
indebtedness of that type (“Indebtedness”) other than:

 

  (A)

Indebtedness hereunder;

 

  (B)

Indebtedness existing on the date hereof and any Permitted Refinancing thereof;

 

  (C)

Indebtedness described in Section 5.2(G);

 

  (D)

Indebtedness of the Guarantor that is junior in right of payment to the payment
of the Guaranteed Obligations by the Guarantor;

 

  (E)

Indebtedness under the Senior Notes and any Permitted Refinancing thereof;

 

  (F)

Indebtedness under the Convertible Notes and any Permitted Refinancing thereof;

 

  (G)

guarantees of Warehouse Lines in an aggregate committed amount not to exceed
$100,000,000 at any time outstanding;

 

  (H)

Indebtedness incurred in respect of bona fide hedge obligations in the ordinary
course of business and not for speculative purposes;

 

  (I)

intercompany Indebtedness with its subsidiaries;

 

  (J)

Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

5



--------------------------------------------------------------------------------

  (K)

Indebtedness (i) resulting from a bank or other financial institution honoring a
check, draft or similar instrument in the ordinary course of business or
(ii) arising under or in connection with cash management services in the
ordinary course of business;

 

  (L)

Indebtedness consisting of the financing of insurance premiums payable within
one (1) year;

 

  (M)

Disqualified Equity Interests; and

 

  (N)

Indebtedness in an aggregate principal amount, together with all Indebtedness
incurred under this clause (N) by any other Person, not exceeding $30,000,000 at
any time outstanding.

As used in this Section 5.1, the following terms have the following meanings:

“Convertible Notes” means $143,750,000 in aggregate principal amount of the
Guarantor’s 4.50% convertible senior notes due 2022 issued pursuant to the
indenture among the Guarantor, as issuer, and Wells Fargo Bank, National
Association, as may be amended, modified, amended and restated or supplemented
from time to time.

“Disqualified Equity Interest” means any equity interest that, by its terms (or
the terms of any security or other equity interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for indebtedness or any
other equity interest that would constitute Disqualified Equity Interests.

“Permitted Refinancing” means any Indebtedness (“Refinancing Indebtedness”)
issued in exchange for, or to refinance, renew, replace, defease, discharge or
refund, any other Indebtedness (“Refinanced Indebtedness”); provided that the
principal amount of such Refinancing Indebtedness does not exceed the principal
amount of the Refinanced Indebtedness (plus all accrued interest thereon and the
amount of all out-of-pocket fees, expenses and premiums incurred in connection
with such exchange, refinancing, renewal, replacement, defeasance, discharge or
refunding).

“Senior Notes” means $125,000,000 (plus any increase due to paid in kind
interest) in aggregate principal amount of the Guarantor’s 12.00% senior notes
due 2027 issued pursuant to the note purchase agreement among the Guarantor, as
issuer, and the purchasers signatory thereto, as may be amended, modified,
amended and restated or supplemented from time to time.

“Warehouse Lines” means warehouse lines of credit, repurchase agreements and
Indebtedness secured by commercial real estate mortgage loans and other
commercial real estate-related debt investments (including any instrument
evidencing the same and any instrument, security or other asset acquired through
collection efforts with respect to the same), equity interests issued by the
borrower or seller party thereto, and all files, documents, agreements, real
estate, collections and other related rights and assets.

 

6



--------------------------------------------------------------------------------

5.2 Liens. Neither the Guarantor nor any Applicable Subsidiary shall create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than:

 

  (A)

Liens for Taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

  (B)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

  (C)

pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

  (D)

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

  (E)

easements, rights-of-way, restrictions and other similar encumbrances affecting
real property that, in the aggregate, are not substantial in amount, and that do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person, and any zoning or similar law or right reserved to or vested
in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of such Person;

 

  (F)

Liens securing judgments for the payment of money;

 

  (G)

Liens securing capital leases and purchase money obligations for fixed or
capital assets so long as (i) such Liens do not at any time encumber any
property other than the property financed by such indebtedness and (ii) the
indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

  (H)

Liens (i) of a collecting bank arising under Section 4-210 of the UCC on items
in the course of collection and (ii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of setoff) that are
customary in the banking industry;

 

  (I)

any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses entered into in the ordinary course of business;

 

  (J)

leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
ordinary conduct of the business of such Person or (ii) secure any Indebtedness;
and

 

  (K)

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business.

 

7



--------------------------------------------------------------------------------

5.3 Material CLO Modifications. Subject to the following sentence, the Guarantor
and the Applicable Subsidiary holding such Specified CLO Asset shall give prior
written notice to the Lenders of any Material CLO Modification with respect to a
Specified CLO Asset. If notified by the Guarantor and such Applicable
Subsidiary, the Majority Lenders shall have ten Business Days to consent or
decline to consent to such Material CLO Modification. Whether or not such notice
is given or such consent is obtained, the Guarantor or the Applicable
Subsidiary, as the case may be, may proceed with such Material CLO Modification,
but, if such consent is not obtained, the Borrower shall make any necessary
adjustments to the calculation of Value and Total Portfolio Value as a result
thereof as required by the Loan and Servicing Agreement. For the avoidance of
doubt, if the Majority Lenders do not respond to the request for consent for any
proposed Material CLO Modification within the ten Business Day period such
consent shall be deemed to have been declined.

5.4 Payment By Guarantor. If any part of the Guaranteed Obligations are not paid
when due, whether at demand, maturity, acceleration or otherwise, the Guarantor
shall, immediately upon demand by the Secured Parties (or by the Administrative
Agent on behalf of the Secured Parties, at the direction of the Secured Parties)
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America the amount due on the Guaranteed Obligations to the Secured
Parties at the Secured Parties’ address as set forth herein. Such demand(s) may
be made at any time coincident with or after the time for payment of any of the
Guaranteed Obligations and may be made from time to time with respect to the
same or different items of Guaranteed Obligations. Such demand is deemed made,
given and received in accordance with the notice provisions hereof.

5.5 Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations and
the Guarantor’s obligations hereunder are not reduced, discharged or released
because or by reason of any existing or future offset, claim or defense of a
Loan Party or any other Person against a Secured Party or against payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.

5.6 Acceleration of Obligations. As between the Guarantor and the Secured
Parties, the Borrower’s obligations under the Transaction Documents may be
declared to be due and payable (and are deemed to have become automatically due
and payable in the circumstances provided in the Loan and Servicing Agreement)
while an Event of Default has occurred and is continuing for purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against a Loan Party and in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether due and payable by the Loan Parties) immediately become due
and payable by the Guarantor for purposes of this Guaranty.

5.7 Set-Off. If an Event of Default has occurred and is continuing, the Secured
Parties and their respective Affiliates are authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all indebtedness at any time owing by such Secured Party or Affiliate to
or for the credit or the account of the Guarantor against any and all of the
Guaranteed Obligations, irrespective of whether or not the Secured Parties have
made any demand under this Guaranty. Each Secured Party shall notify the
Guarantor promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

8



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS:

6.1 Governing Law. This Guaranty is governed by, and construed in accordance
with, the laws of the State of New York.

6.2 Expenses. The Guarantor shall reimburse the Secured Parties for any and all
out-of-pocket expenses and charges (including reasonable attorneys’, auditors’
and accountants’ fees) paid or incurred by the Secured Parties in connection
with the enforcement of this Guaranty. Any and all costs and expenses incurred
by the Guarantor in the performance of actions required pursuant to the terms of
this Guaranty are borne solely by the Guarantor.

6.3 Severability. Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction is, as to such jurisdiction, ineffective to
the extent of such invalidity, illegality or unenforceability without effecting
the validity, legality and enforceability of the remaining provisions of this
Guaranty; and the invalidity of a particular provision in a particular
jurisdiction does not invalidate such provision in any other jurisdiction.

6.4 Integration. This Guaranty constitutes the entire contract among the Parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

6.5 Notices. All notices and other communications provided for in this Guaranty
must be in writing and will be deemed to have been duly given (a) when received
if personally delivered, (b) within five days after being sent by registered or
certified mail, return receipt requested, postage prepaid, (c) upon receipt
after being sent by facsimile or electronic transmission, with confirmed answer
back or receipt, during normal business hours on a Business Day or otherwise on
the next occurring Business Day or (d) within one Business Day of being sent by
priority delivery by established overnight courier to the parties at their
respective addresses set forth as follows:

 

  (i)

if to the Secured Parties:

Wells Fargo Bank, National Association

9062 Old Annapolis Road

Columbia, MD 21045

Telephone: 410-884-2271 or 443-367-3924

E-mail: ctsbankdebtadministrationteam@wellsfargo.com

Attention: Jason Prisco or Lance Yeagle – RCC REAL ESTATE SPE 9, LLC

 

  (ii)

if to the Guarantor or any Applicable Subsidiary:

c/o ACRES Capital Corp.

865 Merrick Avenue, Suite 200S

Westbury, New York 11590

Attention: Mark Fogel

Facsimile No.: 516-500-9149

E-mail: mf@acrescap.com

 

9



--------------------------------------------------------------------------------

Any Party may change its address, telephone, email or facsimile number for
notices and other communications hereunder by notice to the other Party.

6.6 Amendments. Neither this Guaranty nor any provision hereof may be amended,
modified or waived except pursuant to an agreement or agreements in writing
entered into by the Guarantor, the Applicable Subsidiaries and the
Administrative Agent (at the direction of the Secured Parties).

6.7 No Implied Waivers. No failure to exercise and no delay in exercising any
right or remedy under this Guaranty operates as a waiver thereof. No single or
partial exercise of any right or remedy under this Guaranty, or any abandonment
or discontinuance thereof, precludes any other or further exercise thereof or
the exercise of any other right or remedy. No waiver or consent under this
Guaranty is applicable to any events, acts or circumstances except those
specifically covered thereby.

6.8 Successors and Assigns. This Guaranty is binding upon, and inures to the
benefit of, the Parties and their respective successors and permitted assigns.
Neither the Guarantor nor any Applicable Subsidiary may assign or transfer any
of its interests or rights, or delegate its duties or obligations, under this
Guaranty, in whole or in part, without the prior written consent of the Lenders.
The Lenders may assign or transfer any of their respective its interests, rights
or remedies, and delegate its duties or obligations, under this Guaranty in
connection with an assignment or transfer of its interests under the Loan and
Servicing Agreement. Nothing in this Guaranty, expressed or implied, may be
construed to confer upon any Person (other than the parties hereto, their
respective successors and permitted assigns) any legal or equitable right,
remedy or claim under or by reason of this Guaranty.

6.9 Submission to Jurisdiction; Waiver of Jury Trial.

 

  (A)

The Parties agree that any action or proceeding with respect to this Guaranty or
any judgment entered by any court in respect thereof may be brought in the
United States District Court for the Southern District of New York or the courts
of the State of New York and each Party submits to the jurisdiction of such
court for the purpose of any such action, proceeding or judgment.

 

  (B)

Each Party irrevocably consents to service of process in the manner provided for
notice in Section 6.5. Nothing in this Guaranty affects the right of any Party
to service process in any other manner permitted by applicable law.

 

  (C)

Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Guaranty in any court referred to in Section 6.9(A). Each Party irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

  (D)

EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER REASON).

 

10



--------------------------------------------------------------------------------

6.10 Termination. This Guaranty continues in effect (notwithstanding the fact
that from time to time there may be no Guaranteed Obligations outstanding) until
the Facility Termination Date.

6.11 Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which constitutes
an original, but all of which when taken together constitute a single contract.
Delivery of an executed counterpart of a signature page of this Guaranty by
electronic transmission is as effective as delivery of a manually executed
counterpart of this Guaranty.

6.12 Obligations Several. The representations, covenants and other agreements
and obligations of the Guarantor and the Applicable Subsidiaries are several and
not joint.

(Signature page(s) follow)

 

11



--------------------------------------------------------------------------------

The Guarantor and the Applicable Subsidiaries have executed and delivered this
Guaranty as of the date first above written.

 

EXANTAS CAPITAL CORP By:  

/s/ Matthew Stern

Name:   Matthew Stern Title:   President EXANTAS REAL ESTATE FUNDING 2018-RS06
INVESTOR, LLC By:  

/s/ Matthew Stern

Name:   Matthew Stern Title:   Executive Vice President

EXANTAS REAL ESTATE FUNDING 2019-RS07

INVESTOR, LLC

By:  

/s/ Matthew Stern

Name:   Matthew Stern Title:   Executive Vice President EXANTAS REAL ESTATE
FUNDING 2020-RS08 INVESTOR, LLC By:  

/s/ Matthew Stern

Name:   Matthew Stern Title:   Executive Vice President

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as administrative agent

By:  

/s/ Josè M. Rodrìguez

Name:   Josè M. Rodrìguez Title:   Vice President

[Signature Page to Guaranty]